Title: From Thomas Jefferson to Ebenezer Gearey, Jr., 13 June 1786
From: Jefferson, Thomas
To: Gearey, Ebenezer, Jr.



Sir
Paris June 13. 1786.

I have received your several letters of May 24. and 30. and  June 5. and should have answered them immediately by post had I not expected every day that Captn. Cutting, an American here, would have set out for Brest and furnished me a better conveyance. I was the rather induced to wait for him because he would make at Brest the enquiries necessary. You mention in your letter two supposed causes of your confinement, the one for your debts, the other for changing your name. If you are confined for your debts, it is out of my power to have you discharged. The laws of every country on earth allow debtors to be sued wherever they are found. If you will be pleased to reflect you must know that the laws of our own country would permit an Englishman to put a Frenchman in jail there for debts contracted in any other country; and that no power could relieve him. The laws which administer justice between individuals must take their course. If your confinement is only for changing your name, I shall perhaps be able to get you relieved. I still depend on Captn. Cutting to make enquiries on the spot and will do whatever is in my power and with as little delay as possible. I am Sir your very humble servt.,

Th: Jefferson

